DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	Previous claim interpretation under 35 U.S.C. 112(f) has been withdrawn in view of Applicant’s amendment filed May 4, 2021.

Claim Rejections - 35 USC § 112
3.	Previous rejections are withdrawn in view of Applicant's amendment filed May 4, 2021.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horita (US Pat. Pub. 2016/0305794).
In regards to amended claim 1, Horita teaches an object recognition device (Horita abstract teaches an onboard control device for recognizing landmark objects) comprising:
	at least one memory configured to store a program (Horita paragraphs [0041]-[0042] teach a storage unit memory for storing a program); and
	at least one central processing unit (CPU) coupled to the memory and configured to execute the program to (Horita paragraph [0041] teaches a processing unit CPU coupled to the memory for executing the program stored in memory):
	acquire external field information generated by a sensor arranged on a movable body (Horita paragraphs [0040], [0042], and [0049] teach acquiring external photographic image (visible light field) information generated by an external camera (image sensor) arranged on a vehicle (movable body));
	acquire object position information indicating a position of an object existing around the movable body (Horita paragraphs [0042] and [0078] an acquiring landmark object position information indicating a position of a landmark encountered upon the traveling path of the vehicle), and attribute information including kind information indicating a kind of the object (Horita paragraphs [0074], [0076], [0116], [0121], and [0123] teach where among the landmark object information acquired includes attributes of the object such as the classification kind of the landmark object (e.g., sign, road marking, traffic light, etc.)); and
	recognize the object by a recognition method of recognizing the object from the external field information positioned within an object prediction range determined based on the object position information (Horita abstract, paragraph [0062], [0081]-[0083], [0140], and [0145]-[0151] teach recognizing a landmark object from the camera image (external visible light field information) positioned within an object recognition (prediction) range 356 based on the object position information) , the recognition method being determined based on the kind information (Horita paragraphs [0116], [0121], [0123], and [00191] teach where the recognition method is determined based on a specified requested 
	
	In regards to amended claim 3, Horita further teaches wherein at least one CPU (Horita paragraph [0041]) is further configured to:	acquire a first object position information indicating a position of a first object, a first attribute information indicating an attribute of the first object, a second object position information indicating a position of a second object different from the first object, and a second attribute information indicating an attribute of the second object (Horita Fig. 3 teaches acquiring a first object position information (Item 354 under Landmark ID 7100) a first attribute information of the first object (Item 352 under Landmark ID 7100), a second object position indicating a position of a second object different from the first object (Item 354 under Landmark ID 7101), and a second attribute information indicating the attribute of the second object (Item 352 under Landmark ID 7101)) ,
	extract a first prediction information, predicted to include information indicating the first object, from the external field information based on the first object position information, and recognizes the first object based on the first prediction information by a first recognition method determined based on the first attribute information (Horita Fig. 3 teaches extracting a first recognition evaluation value (first prediction information) for the first object (e.g., Item 358 “70” under Landmark ID 7100) from the external field landmark image information (e.g., Item 357 “Image 8100-1”)); Horita paragraphs [0082], [0116], and [0191] teach where the first landmark is recognized based on the quantified specified evaluation value (first prediction information) by a recognition method according to an individual template image based on the landmark classification (first attribute) type), and 
	extract a second prediction information, predicted to include information indicating the second object, from the external field information based on the second object position information, and 

	In regards to amended claim 4, Horita teaches wherein at least one CPU is further configured (Horita paragraph [0041]) to recognize the object by a different method for each of the attributes of the objects (Horita paragraph [0191] teaches recognizing the object by a different individual template image comparison method for each of the classification attribute types of the objects).

	In regards to amended claim 5, Horita teaches an object recognition method (Horita abstract teaches a method for recognizing landmark objects implemented by an onboard control device) comprising:
	a first acquisition process configured to acquire external field information generated by a sensor arranged on a movable body (Horita paragraphs [0040], [0042], and [0049] teach acquiring external photographic image (visible light field) information generated by an external camera (image sensor) arranged on a vehicle (movable body));
	a second acquisition process configured to acquire object position information indicating a position of an object existing around the movable body (Horita paragraphs [0042] and [0078] teach a second acquisition process for acquiring landmark object position information indicating a position of a 
	a recognition process configured to recognize the object by a recognition method of recognizing the object from the external field information positioned within an object prediction range determined based on the object position information (Horita abstract, paragraph [0062], [0081]-[0083], [0140], and [0145]-[0151] teach a recognition process of recognizing a landmark object from the camera image (external visible light field information) positioned within an object recognition (prediction) range 356 based on the object position information), the recognition method being determined based on the kind information (Horita paragraphs [0116], [0121], [0123], and [00191] teach where the recognition method is determined based on a specified requested attribute list of classification kind information (e.g., traffic signs, traffic lights, painted road marks) that are to be the subjects of acquisition)

	In regards to amended claim 6, Horita teaches a non-transitory computer-readable medium storing a program executed by a computer in an object recognition device (Horita abstract and paragraphs [0040]-[0042] teaches a storage unit 220 storing a program executed by a processor (computer) of an onboard control device for recognizing landmark objects), the program causing the computer to:
	acquire external field information generated by a sensor arranged on a movable body (Horita paragraphs [0040], [0042], and [0049] teach acquiring external photographic image (visible light field) information generated by an external camera (image sensor) arranged on a vehicle (movable body));
	acquire object position information indicating a position of an object existing around the movable body (Horita paragraphs [0042] and [0078] an acquiring landmark object position information 
	recognize the object by a recognition method of recognizing the object from the external field information positioned within an object prediction range determined based on the object position information (Horita abstract, paragraph [0062], [0081]-[0083], [0140], and [0145]-[0151] teach recognizing a landmark object from the camera image (external visible light field information) positioned within an object recognition (prediction) range 356 based on the object position information), the recognition method being determined based on the kind information (Horita paragraphs [0116], [0121], [0123], and [00191] teach where the recognition method is determined based on a specified requested attribute list of classification kind information (e.g., traffic signs, traffic lights, painted road marks) that are to be the subjects of acquisition).

Response to Arguments
6. 	Applicant's arguments filed May 4, 2021 regarding the 35 U.S.C. 102 rejections have been fully considered but they are not persuasive.
7.	Applicant argues that the pattern matching is the only method of landmark recognition described by Horita.  Applicant argues that in contrast, amended claim 1 recites that kind information indicating a kind of object is acquired and the object is recognized based, at least in part, using a recognition method that is determined based on the kind information (see Applicant’s Arguments/Remarks filed 05/04/2021 on page 6 paragraphs 4-5).8.	In response, the Examiner respectfully disagrees and draws attention to Horita paragraph 
9.	The rest of Applicant’s arguments are based on similar arguments as given above in section 7.  These arguments are respectfully responded to for similar reasons as given by the Examiner in section 8 above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/14/2021